Citation Nr: 0829129	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-33 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1970 to February 1973.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision by the Houston RO that granted service 
connection for PTSD, rated 30 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.

In July 2007, the Board received additional pertinent 
evidence from the veteran.  Since the evidence was received 
without a waiver of initial AOJ consideration, the Board sent 
the veteran a letter to determine if he wished to waive AOJ 
consideration of the evidence.  In August 2008 the Board 
received his response, indicating that he did not want to 
waive AOJ consideration, but instead wanted the matter 
remanded to the RO.  The Board has no recourse but to remand 
this claim to the RO initial review of the additional 
evidence received.

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure (by contacting 
the veteran) that there is no pertinent 
evidence remains outstanding.  If he 
identifies any additional evidence, it 
should be secured (or he should be 
advised that VA is unable to secure it).  
If any additional evidence received 
suggests that further development (e.g., 
a VA examination) is indicated, the RO 
should arrange for such development.

2.  The RO should then readjudicate the 
matter of the initial rating for PTSD, in 
light of all evidence added to the record 
since July 2007.  If the benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purpose of this remand is to comply with the above-
identified due process mandates.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO. The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

